UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2016 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-28453 EIGHT DRAGONS COMPANY (Exact name of registrant as specified in its charter) Nevada 000-28453 75-2610236 (State of Incorporation) (Commission File Number) (IRS Employer ID Number) 3585 National Drive Plano, TX 75025 (Address of Principal Executive Offices)(Zip Code) (214) 420-8367 (Registrant's Telephone Number, Including Area Code) (Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YESx NOo State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: November 9, 2016: 362,200. Transitional Small Business Disclosure Format (check one): YESoNOx Eight Dragons Company Form 10-Q for the quarter ended September 30, 2016 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of September 30, 2016 (unaudited) and December 31, 2015 3 Condensed Statements of Operations for the three months and nine months ended September 30, 2016 and 2015 (unaudited) 4 Condensed Statements of Cash Flows for the nine months ended September 30, 2016 and 2015 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Forward - Looking Statements 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 Part I Item 1 - Financial Statements EIGHT DRAGONS COMPANY Condensed Balance Sheets September 30, December 31, Unaudited ASSETS Current Assets Cash on hand and in bank $ — $ — Total Current Assets — — Total Assets $ — $ — LIABILITIES AND SHAREHOLDERS’ DEFICIT Liabilities Current Liabilities Accrued expenses $ — $ Notes payable to controlling stockholder Accrued interest payable to controlling stockholder Total Current Liabilities Commitments and Contingencies Shareholders’ Deficit Preferred stock - $0.0001 par value. 50,000,000 shares authorized None issued and outstanding — — Common stock - $0.0001 par value. 100,000,000 shares authorized. 362,200 shares issued and outstanding as of September 30, 2016 and December 31, 2015, respectively 36 36 Additional paid-in capital Accumulated deficit ) ) Total Shareholders’ Deficit ) ) Total Liabilities and Shareholders’ Deficit $ — $ — The accompanying notes are an integral part of these condensed financial statements. 3 EIGHT DRAGONS COMPANY Condensed Statements of Operations and Comprehensive Loss Three and Nine months ended September 30, 2016 and 2015 (Unaudited) Three months ended Nine months ended September 30, September 30, Revenues $
